This is an appeal from a decision and award made by the State Industrial Board. On the day of the accident decedent was engaged in constructing a tile roof on a building located at West Point, N. Y. In the performance of the work decedent and his fellow workman were obliged to lay tile on iron girders at an elevation of forty feet above the ground. Each tile was six feet by two feet and weighed in the neighborhood of 175 pounds. They had to be elevated by the two workmen. Immediately after lifting one of these tiles into place decedent uttered a yell and he was observed grasping in the air and endeavoring to save himself from falling. He was in a crouched position, and part of his body and one of his legs was extended over an open space. He uttered a cry at almost the time when the tile had been put in place. The claim is controverted on the ground that the decedent’s death was not caused by an accident arising out of and in the course of his employment. The evidence in the record sustains the award of the State Industrial Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hall, P. J., Crapser, Bliss, Heffernan and Foster, JJ.